September 11, 2015 BNY MELLON FUNDS TRUST BNY Mellon Bond Fund BNY Mellon Intermediate Bond Fund BNY Mellon Corporate Bond Fund BNY Mellon Short-Term U.S. Government Securities Fund BNY Mellon National Short-Term Municipal Bond Fund BNY Mellon Pennsylvania Intermediate Municipal Bond Fund BNY Mellon Massachusetts Intermediate Municipal Bond Fund BNY Mellon New York Intermediate Tax-Exempt Bond Fund Supplement to Prospectus dated December 31, 2014 Effective September 15, 2015, the following information supersedes and replaces the information contained in the section of the Fund's prospectus entitled "Fund Summary - BNY Mellon Bond Fund - Portfolio Management": The fund's investment adviser is BNY Mellon Fund Advisers, a division of The Dreyfus Corporation. John F. Flahive and Timothy J. Sanville are the fund's primary portfolio managers, positions they have held since August 2005 and September 2015, respectively. Messrs.
